In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐1836  
CHESTER O’QUINN, 
                                             Petitioner‐Appellant, 

                                v. 

TOM SPILLER, 
                                             Respondent‐Appellee. 
                     ____________________ 

             Appeal from the United States District Court 
                  for the Southern District of Illinois. 
        No. 12‐cv‐00746‐DRH‐CJP — David R. Herndon, Judge. 
                     ____________________ 

    ARGUED MAY 28, 2015 — DECIDED NOVEMBER 25, 2015  
                ____________________ 

    Before FLAUM, KANNE, and SYKES, Circuit Judges. 
    SYKES,  Circuit  Judge.  In  late  October  1997,  Chester 
O’Quinn was charged in Illinois state court with murdering 
his girlfriend’s one‐year‐old daughter. Forty‐two months lat‐
er his case proceeded to trial and a jury found him guilty. Af‐
ter exhausting his state appeals, O’Quinn filed a federal ha‐
beas petition under 28 U.S.C. § 2254 raising multiple claims 
of  constitutional  error.  Only  one  is  relevant  here:  O’Quinn 
contends  the  pretrial  delay  violated  his  Sixth  Amendment 
2                                                        No. 14‐1836 

right  to  a  speedy  trial.  The  district  court  denied  the  habeas 
petition but granted a certificate of appealability on this sin‐
gle issue. 
    On  O’Quinn’s  direct  appeal,  the  Illinois Appellate  Court 
found  the  42‐month  delay  presumptively  prejudicial  but 
nonetheless  rejected  his  speedy‐trial  claim  after  concluding 
that the delay was attributable to continuances requested by 
his  lawyer  and  did  not  impair  the  defense.  That  was  a  rea‐
sonable  application  of  Barker  v.  Wingo,  407  U.S.  514  (1972), 
the  controlling  Supreme  Court  precedent  for  Sixth Amend‐
ment  speedy‐trial  claims. Accordingly,  we  affirm  the  denial 
of habeas relief. 
      
                           I. Background 
    On October 31, 1997, O’Quinn was arrested and charged 
with first‐degree murder for shaking his girlfriend’s thirteen‐
month‐old  daughter  to  death.  On  November  5  his  counsel 
filed  a  speedy‐trial  demand.  Between  his  arrest  and  trial, 
however,  there  were  28 continuances,  23  of  which  were  re‐
quested solely by O’Quinn’s counsel. The trial finally began 
on April 2, 2001, three years and five months after O’Quinn 
was charged. 
    Twice during this pretrial delay O’Quinn sent pro se let‐
ters to the court complaining that his counsel had requested 
the continuances against his wishes. O’Quinn’s letters sought 
removal  of  his  counsel  and  reasserted  his  demand  for  a 
speedy trial. The record does not show whether his counsel, 
the court, or the prosecutor responded to these letters in any 
way. 
No. 14‐1836                                                             3 

    A  jury  convicted  O’Quinn  and  he  was  sentenced  to 
70 years in prison. On direct appeal he argued, among other 
things,  that  the  long  pretrial  delay  violated  his  Sixth 
Amendment right to a speedy trial. Applying the test estab‐
lished in Barker, the Illinois Appellate Court determined that 
because  O’Quinn’s  counsel  was  responsible  for  the  delay,  it 
was  attributable  to  O’Quinn  himself.  People  v.  O’Quinn, 
791 N.E.2d 1066, 1071–72 (Ill. App. Ct. 2003). The state court 
also  concluded  that  the  delay  did  not  prejudice  O’Quinn’s 
defense.  Id.  The  Illinois  Supreme  Court  denied  leave  to  ap‐
peal. 
   After  exhausting  state  post‐conviction  remedies, 
O’Quinn  petitioned  for  federal  habeas  relief  under  §  2254. 
He  raised  11  claims,  including  a  reprise  of  his  Sixth 
Amendment  speedy‐trial  claim.  The  district  judge  consid‐
ered  and  rejected  each  argument,  but  he  also  certified  the 
speedy‐trial issue for appeal. O’Quinn appealed, and we ap‐
pointed counsel to assist him.1 
     
                            II. Discussion 
      As  we’ve  noted,  the  sole  issue  on  appeal  is  whether 
O’Quinn’s Sixth Amendment right to a speedy trial was vio‐
lated.  We’re  not  concerned,  for  example,  with  whether  the 
numerous  continuance  requests  by  O’Quinn’s  trial  attorney 
amounted  to  ineffective  assistance  of  counsel.  The  scope  of 
our review is further limited by the deferential standard for 
federal  review  of  state‐court  convictions  under  §  2254.  We 
                                                 
1  The court thanks Thomas L. Shriner, Jr., David J.B. Froiland, and Ryan 

N. Parsons, of Foley & Lardner LLP, for accepting the pro bono appoint‐
ment. They have ably discharged their duties. 
4                                                                No. 14‐1836 

ask only whether the Illinois Appellate Court’s decision was 
“contrary  to,  or  involved  an  unreasonable  application  of, 
clearly  established  Federal  law,  as  determined  by  the 
Supreme  Court  of  the  United  States,”  or  “was  based  on  an 
unreasonable determination of facts in light of the evidence 
presented  in  the  State  court  proceeding.”  28  U.S.C. 
§ 2254(d)(1), (2). 
    The  right  to  a  speedy  trial  is  guaranteed  by  the  Sixth 
Amendment,2  and  the  Supreme  Court’s  decision  in  Barker 
provides the framework for evaluating claimed violations of 
the right. The Court in Barker identified four factors that bear 
on the question whether a particular defendant has been de‐
prived of the right: the “[l]ength of delay, the reason for the 
delay, the defendant’s assertion of his right, and prejudice to 
the defendant.” 407 U.S. at 530. No factor is “a necessary or 
sufficient  condition  to  the  finding  of  a  deprivation  of  the 
right.” Id. at  533. Rather,  “they are related factors  and must 
be  considered  together  with  such  other  circumstances  as 
may  be  relevant.”  Id.  This  ad  hoc,  fact‐sensitive  balancing 
test gives state courts significant latitude to reach reasonable 
decisions  based  on  the  specific  circumstances  of  each  case. 
See  Vermont  v.  Brillon,  556  U.S.  81,  91  (2009)  (“[T]he  balance 
arrived  at  in  close  cases  ordinarily  would  not  prompt  this 
Court’s review … .”). 


                                                 
2 In relevant part, the Sixth Amendment provides: “In all criminal prose‐

cutions,  the  accused  shall  enjoy  the  right  to  a  speedy  and  public  tri‐
al … .”  U.S.  CONST.  amend.  VI.  The  Sixth  Amendment’s  guarantee  of  a 
speedy trial in all criminal prosecutions is a fundamental right incorpo‐
rated  against  the  States  by  the  Fourteenth  Amendment.  See  Klopfer  v. 
North Carolina, 386 U.S. 213 (1967). 
No. 14‐1836                                                             5 

    The first factor in the Barker test is the length of the pre‐
trial  delay.  This  is  a  double  inquiry.  First,  the  length  of  the 
delay  operates  as  a  trigger—a  delay  longer  than  one  year 
triggers the full Barker analysis. Second, the length of the de‐
lay is an independent factor—the longer the delay, the more 
the  presumption  of  prejudice  against  the  defendant  intensi‐
fies.  See  Doggett  v.  United  States,  505  U.S.  647,  652  (1992). 
Here,  the  Illinois  Appellate  Court  correctly  recognized  that 
the 42‐month delay met the trigger and proceeded to apply 
the full Barker analysis. O’Quinn, 791 N.E.2d at 1071–72.  
    Barker’s second factor examines the reasons for the delay. 
This  obviously  is  a  highly  case‐specific  inquiry,  but  Barker 
established a few general principles. 407 U.S. at 531. For ex‐
ample,  “[a]  deliberate  attempt  to  delay  the  trial  in  order  to 
hamper the defense should be weighted heavily against the 
government.” Id. At the other end of the spectrum, “[a] more 
neutral  reason  such  as  negligence  or  overcrowded  courts 
should  be  weighted  less  heavily[,]  …  [and]  a  valid  reason, 
such  as  a missing  witness,  should  serve  to  justify  appropri‐
ate delay.” Id. 
    O’Quinn  argues  that  his  case  falls  somewhere  in  the 
middle  of  this  spectrum  because  the  State  was  negligent  in 
allowing  the  28  continuances.  This  argument  overlooks  the 
basic  principle  that  the  actions  and  decisions  of  defense 
counsel are attributable to the defendant, see Brillon, 556 U.S. 
at 92, and in O’Quinn’s case almost all of the delay resulted 
from  continuances  requested  by  his  own  lawyer.  O’Quinn 
apparently  disagreed  with  his  attorney’s  continuance  re‐
quests, but that doesn’t transfer the responsibility for the de‐
lay to the State. Unless the State is responsible for the delay 
6                                                        No. 14‐1836 

in  bringing  the  defendant  to  trial,  there  can  be  no  speedy‐
trial violation. Id. at 93–94.  
    O’Quinn correctly notes that the Illinois Appellate Court 
mistakenly  attributed  the  entire  period  of  delay  to  the  de‐
fense.  The  court  stated  that  “[t]he  record  clearly  establishes 
that defense counsel caused all the pretrial delay, and there‐
fore,  the  delay  must  be  attributed  to  [the]  defendant.” 
O’Quinn,  791  N.E.2d  at  1073  (emphasis  added). As  the  par‐
ties  now  agree,  156  days  of  delay—approximately  five 
months of the 42‐month total—were attributable to the pros‐
ecution. So the state court overstated O’Quinn’s responsibil‐
ity for the delay. But this mistake of fact cannot support ha‐
beas relief unless O’Quinn can show that the state court’s de‐
cision  was  based  on  it.  See  § 2254(d)(2)  (stating  that  relief 
should not be granted unless the proceedings “resulted in a 
decision that was based on an unreasonable determination of 
the facts in light of the evidence presented in the State court 
proceeding”)  (emphasis  added);  see  also  Byrd  v.  Workman, 
645 F.3d 1159, 1172 (10th Cir. 2011); Juan H. v. Allen, 408 F.3d 
1262,  1270  n.8  (9th  Cir.  2005).  Because  the  continuances  re‐
quested by O’Quinn’s lawyer accounted for almost all of the 
pretrial delay—about 90% of the total—it cannot reasonably 
be  argued  that  this  modest  factual  mistake  had  any  mean‐
ingful  effect  on  the  state  court’s  decision.  The  factual  error 
had no constitutional significance. 
   There’s no controversy about the third factor in the Barker 
analysis: O’Quinn asserted his right to a speedy trial in two 
pro  se  letters  objecting  to  the  continuances.  The  state  court 
correctly  accounted  for  this  factor.  O’Quinn,  791  N.E.2d  at 
1073. 
No. 14‐1836                                                            7 

     The fourth and final factor looks to whether the defend‐
ant  was  prejudiced  by  the  delay.  Barker,  407  U.S.  at  532.  In 
this  context,  prejudice  is  not  limited  to  effects  on  a  defend‐
ant’s  trial  strategy.  Barker  explained  that  the  Sixth  Amend‐
ment’s speedy‐trial guarantee protects several interests: (1) it 
guards against “oppressive pretrial incarceration”; (2) it min‐
imizes  the  “anxiety  and  concern  of  the  accused”;  and  (3)  it 
“limit[s]  the  possibility  that  the  defense  will  be  impaired.” 
Id.  But  the  “most  serious  [of  these]  is  the  last[]  because  the 
inability of a defendant adequately to prepare his case skews 
the fairness of the entire system.” Id. 
    The  Illinois  Appellate  Court  mentioned  the  intrinsic  di‐
mensions of prejudice, noting that O’Quinn “spent a lengthy 
amount  of  time”  in  pretrial  incarceration,  which  caused 
“unnecessary  anxiety  and  concern.”  O’Quinn,  791 N.E.2d  at 
1073–74. But the court’s prejudice analysis focused primarily 
on  whether  the  lengthy  delay  impaired  his  defense.  Id. 
O’Quinn had argued that the delay prevented him from call‐
ing his estranged wife as a witness because she died before 
trial.  The  court  considered  and  rejected  this  argument.  The 
record  revealed  that  O’Quinn’s  attorney  had  ruled  out  the 
estranged  wife  as  a  witness  because  she  would  have  been 
decidedly  unhelpful  to  the  defense.  Id.  (explaining  that  the 
defense  attorney  had  moved  to  exclude  evidence  that 
O’Quinn  had  been  investigated  for  abusing  his  estranged 
wife’s children). 
    O’Quinn  doesn’t  quarrel  with the state court’s reasoning 
on this point. He argues instead that the court gave insuffi‐
cient weight to the presumed prejudice arising from a delay 
of this length. Although the length of delay both establishes 
and intensifies the presumption of prejudice, “the presumed 
8                                                        No. 14‐1836 

prejudice flowing from a long delay is ‘insufficient to carry a 
speedy trial claim absent a strong showing on the other Bark‐
er factors.’” Ashburn v. Korte, 761 F.3d 741, 753 (7th Cir. 2014) 
(quoting  United  States  v.  Oriedo,  498  F.3d  593,  600  (7th  Cir. 
2007)). A strong showing of prejudice does not appear in this 
record. As important, the vast majority of the pretrial delay 
was properly attributed to O’Quinn. 
    In short, the state court’s decision was not an unreasona‐
ble  application  of  federal  law.  As  such,  habeas  relief  is  un‐
warranted. 
                                                            AFFIRMED.